PER CURIAM.
On overwhelming evidence, including the fact that he was apprehended after run*610ning from the scene and with stolen property, Moore was convicted of burglary and petit theft. Despite the importuning of his public defender, he decided to take the stand and did not do well. On appeal, he contends there was a conflict of interest between the public defenders and those who represented his juvenile co-perpetrators. In fact, there was no actual conflict whatever because, among other things, the public defender’s office did not represent the juveniles in court proceedings. The appellant’s second point is a sentencing issue which was resolved against him by the later-decided case of State v. Richardson, 915 So.2d 86 (Fla.2005).
Affirmed.